Case 1:10-cv-00115-LO-TCB Document 1353 Filed 12/19/18 Page 1 of 7 PageID# 47015

                                                                   . »N OPEN^nni rpj
                            united states district court
                            eastern district of VIRGINIA           l®:s|92DIB
                                  Alexandria Division
  tecsec,inc..

              Plaintiff.
                                            Case No. l:10-cv-115-LO/TCB
  V.



 ADOBE INC. et al.,

              Defendants.



                                  VERDICT FORM
Case 1:10-cv-00115-LO-TCB Document 1353 Filed 12/19/18 Page 2 of 7 PageID# 47016



  QUESTION NO. 1 - Patent Ownershin



 (A "Yes" apssver below is in favor of TecSec; a "No" answer below is in favor of Adobe)
  Yes X      No




 Please go onto Question 2regardless ofhow you answered this
                                                               question.
Case 1:10-cv-00115-LO-TCB Document 1353 Filed 12/19/18 Page 3 of 7 PageID# 47017



  QUESTION NO.2- Direct Infringement
         ^0 yo"find that TecSec has proven by a preponderance of the evidence that Adobe has
  directly infringed any of the following Asserted Claims?
 (A "Yes" answer below is in favor of TecSec; a "No" answer is in favor of Adobe)
 The asserted svstem claims:


                                   A "YES"            A "NO"
                                   answer is in      answer is in
                                   favor of          favor of
                                   TecSec,           Adobe

 Claim 8 of the '702 Patent        Yes X.    f   "
                                                     No

j Claim 14 ofthe '781 Patent       yesX              No

 The asserted method claims:


                                  A "YES"            A "NO"
                                  answer is in       answer is in
                                  favor of           favor of
                                  TecSec             Adobe

Claim 1 of the '702 Patent
                                  Yes AC             No

Claim 1 of the '452 Patent        Yes y              No

Claim 1 of the '755 Patent        Yes y              No

Claim 1 of the '781 Patent        Yes y              No
Case 1:10-cv-00115-LO-TCB Document 1353 Filed 12/19/18 Page 4 of 7 PageID# 47018



  QUESTION NO.3- Active Ipducemcpt of Infringement
     _   Do you find that TecSec has proven by a preponderance ofthe evidence that Adobe has
  actively induced infringement of any of the following Asserted Claims?
 (A "Yes" answer below is in favor of TecSec; a "No" answer is in favor of Adobe)
  The asserted system claims:


                                  A "YES"         A "NO"
                                  answer is in    answer is in
                                  favor of        favor of
                                  TecSec          Adobe

  Claim 8 of the '702 Patent      Yes             No X
 Claim 14 of the '781 Patent      Yes            No A
 The asserted method claims:


                                  A "YES"        A "NO"
                                 answer is in    answer is in
                                 favor of        favor of
                                 TecSec          Adobe

 Claim 1 ofthe '702 Patent       Yes             No X
 Claim 1 of the '452 Patent      Yes             No ){
 Claim 1 ofthe '755 Patent       Yes             No X
 Claim 1 ofthe '781 Patent       Yes             No X
Case 1:10-cv-00115-LO-TCB Document 1353 Filed 12/19/18 Page 5 of 7 PageID# 47019



  QUESTION NO.4-Invaiiditv bv Antidnatiop

         Did Adobe prove by clear and convincing evidence that any of the following asserted
  claims are invalid as anticipated?

  (A Yes" answer below is in favor of Adobe; a "No" answer is in favor of TecSec)
  The asserted system claims:


                                       A "YES"            A "NO" answer
                                       answer is in       is in favor of
                                       favor of Adobe    TecSec

 Claim 8 of the '702 Patent            Yes
                                                         NoXl
 Claim 14 of the '781 Patent           Yes               No X
 The asserted method claims:



                                   A "YES"               A "NO" answer
                                   answer is in          is in favor of
                                   favor of Adobe        TecSec

 Claim I ofthe '702 Patent         Yes                   No X.
 Claim I of the '452 Patent        Yes                   No A

 Claim I of the '755 Patent        Yes                   No A /

 Claim 1 ofthe '781 Patent         Yes                  j No   /\
Case 1:10-cv-00115-LO-TCB Document 1353 Filed 12/19/18 Page 6 of 7 PageID# 47020



  QUESTION NO.5-Invalidih' by Obviousness


  claims

 (A "Yes" answer below is in favor of Adobe; a "No" answer is in favor of TecSec)
  The asserted system claims:


                                A "YES"           A "NO" answer
                                answer is in      is in favor of
                                favor of Adobe    TecSec.
 Claim 8 of the '702 Patent     Yes              No X
 Claim 14 of the '781 Patent    Yes              No )(_
 The asserted method claims:


                                A "YES"          A "NO" answer
                                answer is in     is in favor of
                                favor of Adobe   TecSec

 Claim 1 ofthe '702 Patent      Yes              NoX
 Claim 1 of the '452 Patent     Yes              No A
 Claim 1 of the '755 Patent     Yes              No A
Claim 1 ofthe '781 Patent       Yes              No X
 NO to Questions 4 and 5for the same claim, continue"YES"           to Questions 2 or 3 and
                                                              to Question 6. Otherwise stoo
because your deliberations are complete. Please sign theform below.
Case 1:10-cv-00115-LO-TCB Document 1353 Filed 12/19/18 Page 7 of 7 PageID# 47021



  QUESTION NO.6 — Damages

       ^at sum of money, if any, did TecSec prove by a preponderance of the evidence would
  5 mTo                                          by Adobe that occurred between February
  s    1,^3 ITWaII'



 Please sign the form below.



                                                       Date
